PER CURIAM.
Suit to reform $4,000 fire insurance policy so that $2,500 in insurance would be provided at one location, and $1,500 for another location in the city of Portland, Oregon, and for damages for loss occurring at the latter location. Plaintiff prevailed.
One of the assignments of error in this court is that the
“complaint does not state facts sufficient to constitute a cause of suit for equitable relief by way of reformation of the policy, as there is no allegation of fraud, mistake, or other equitable ground.”
The complaint is deficient in the respects above noted. Boardman v. Insurance Co. of Pennsylvania, 84 Or 60, 164 P 558.
Reversed.